Citation Nr: 1537469	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a skin condition, to include squamous and basal cell carcinoma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1991.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.       

The Veteran presented testimony before the Board in June 2015; the transcript of the hearing has been associated with the virtual record. 


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was incurred during his period of active military service.

2.  The Veteran's skin condition, variously diagnosed as squamous and basal cell carcinoma, was incurred during his period of active military service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for a skin condition, variously diagnosed as squamous and basal cell carcinoma, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for right ear hearing loss and a skin condition, variously diagnosed as squamous and basal cell carcinoma, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Board notes that the Veteran's service treatment and personnel records are not available.  Attempts to obtain these records resulted in negative responses from the National Personnel Records Center (NPRC) and Records Management Center (RMC).  See electronic mail dated in September and October 2009.  A formal finding of the unavailability of these records was made in November 2009.  The Veteran submitted copies of service treatment records (which included a copy of his May 1991 separation examination) in his possession.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as other organic diseases of the nervous system (including sensorineural hearing loss) and malignant tumors, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 


Right Ear Hearing Loss

The Veteran contends that he is entitled to service connection for right ear hearing loss.  Specifically, he asserts that the claimed condition is the result of noise exposure in service.  The Veteran contends that noise exposure came from such things to include, but not limited to, small arms fire during basic training, weapons (grenades, mortars, live fire exercises) during advanced infantry training, armed personnel vehicles when he was a platoon leader in the mechanized infantry regiment participating in field exercises and maintenance of tracked vehicle, and flying in helicopters and other military aircraft with little or no hearing protection.  See notice of disagreement received in December 2010.  

The Veteran has been diagnosed with right ear sensorineural hearing loss for VA compensation purposes.  The question of whether the Veteran has a hearing loss disability is not in dispute.  What is in dispute however is whether such disability had its onset in service or is otherwise causally or presumptively related to the Veteran's service.   

The December 2009 VA examiner opined right ear hearing loss was less likely as not caused by a result of his service.  The examiner indicated that right ear hearing was normal at separation and the Veteran did not report an onset of hearing loss until well after his separation.  The examiner stated that a 2006 Institute of Medicine Report on noise exposure in the military concluded that based on current knowledge noise induced hearing loss occurs immediately and there was no scientific support for delayed onset - weeks, months, or years after the exposure event.  The examiner further stated that right ear hearing loss was most likely post service and possibly due to aging.  Though the examiner noted that right ear hearing thresholds were beyond age norms suggestive of other etiology as well and thus, the examiner concluded that he could not determine the etiology of his hearing loss in the right ear without resorting to mere speculation.  

The Board finds that the probative value of the VA opinion diminishes, especially in light of the positive etiology opinions of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

In contrast to the VA examination report, the Veteran's audiologist indicated in March 2009 that the Veteran had severe high frequency hearing loss in both ears.  The examiner opined it was more likely than not that the Veteran's hearing loss (and also tinnitus for which service connection is in effect) result from exposure to hazardous small arms fire and artillery fire in the military without ear protection especially in the absence of any other significant noise exposure or otologic history.  

In June 2015, JAB, Au.D., noted the Veteran was service-connected for hearing loss in his left ear.  The examiner further noted that the Veteran was exposed to excessive noise in service.  The examiner indicated the Veteran had bilateral sensorineural hearing loss and had limited noise exposure both prior to service and since his separation from the military.  JAB stated that the Veteran's both ears were presumably exposed to the same noise levels, genetics, medications, and illness, and that both ears were similar in their current hearing evaluation scores.  JAB opined it was at least as likely as not that at least a portion of the hearing loss in both ears was due to the excessive noises he was exposed to while in the service.  

As indicated above, service connection is currently in effect for left ear hearing loss.  The RO did not concede noise exposure, but awarded service connection based primarily on the December 2009 VA examination opinion.  The Board would note that the examiner indicated that he could not determine the time of onset of left ear hearing loss, but that there  appeared to be at least aggravation of hearing loss in the left ear during active duty (shifts in puretone thresholds on audiograms in 1976 and 1991).  The examiner noted that there were other etiologies such as aging and caffeine that contributed to hearing loss, but it would be speculative to allocate a degree of his current hearing loss in the left ear to military versus non-military etiologies.  

Hearing loss is the type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  Thus, the Veteran's statements that he had right ear hearing loss, as well as left ear, since service are credible.  Noise exposure in service was likely based on the Veteran's statements and a DD 214 from his 1968-1969 period of service confirming he participated in infantry school and was an infantry officer candidate.  There is no evidence to the contrary.  The Veteran has current right ear hearing loss and service connection is already in effect for left ear hearing loss.  Thus, the Board finds that the evidence is at least in equipoise in showing that the Veteran's right ear hearing loss is related to events of his active service. 

Resolving any doubt in the Veteran's favor, service connection for right ear hearing loss is warranted. 38 C.F.R. § 3.102.


Skin Condition

The Veteran contends that he is entitled to service connection for a skin condition.  Specifically, he asserts that he developed basal and squamous cell carcinoma as a result of excessive sun exposure with no sunscreen protection while he was a soldier. 

The Veteran has been diagnosed with squamous and basal cell carcinoma.  The question of whether the Veteran has a skin condition disability is not in dispute.  What is in dispute however is whether such disability had its onset in service or is otherwise causally or presumptively related to the Veteran's service.   

In a March 2010 opinion, Dr. SDW noted that he had treated the Veteran for approximately 10 years.  Dr. SDW further indicated that he had treated the Veteran for multiple squamous and basal skin cancers.  He opined it was his professional opinion, supported by medical research, that his skin cancers were at least as likely as not the result of unprotected exposure to the damaging rays of the sun during his military service from 1968 to 1991.

There are no medical opinions to the contrary.  The Veteran testified that he was outdoors a lot while in the military.  He indicated that he was in units that exercised and trained in an outdoor environment.  He further stated that he played athletics while a member of the military and when he played he wore a t-shirt at best.  He testified that he was not provided any sunscreen or any type of protection and that the majority of his skin cancer was on exposed body parts (arms, face, neck, ears).  The Veteran's statements are competent.  The Board has no reason to doubt the credibility of his statements, especially since his assertions are consistent with his doctors' statements indicating that his cancer was due to unprotected sun exposure during service.  

The Board finds that the preponderance of evidence supports a finding  that the Veteran's skin condition, variously diagnosed as squamous and basal cell 

carcinoma, is related to his active service.  Resolving any doubt in the Veteran's favor, service is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for a skin condition, variously diagnosed as squamous and basal cell carcinoma, is granted. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


